DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 10/05/2021, with respect to 35 USC § 102 rejection have been fully considered and are persuasive.  The 35 USC § 102 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1-3, 5-20 are allowed.  Claims 1-3, 5-20 are renumbered as 1-19, respectively.

4.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1, 7 and 15, the prior art of record, Somaiah et al. (US 2019/0332340) teaches a policy-based printing method (At 302, a printer receives account information; paragraph 67, Figure 3) comprising: accessing a cloud-based public print service from a printing device (At block 304, the printer searches for the device. Service 102 searches for user device 104; paragraph 68, Figure 3); restricting print usage within the public print service for an organization using a policy credit value 
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, generating a print code for a document stored on the public server to a user within the organization; sending the print code to a user device for the user; determining a remaining credit value for the organization at the public server using the policy credit value and an organization table; requesting the document to print on the printing device connected to the public print service using the print code; determining whether to allow the document to print according to the remaining credit value; and printing the document at the printing device.

Regarding claims 2-3, 5-6, 8-14, 16-20, the instant claims are dependent on allowable claims and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Kwan (US 2002/0040346) discloses A computer network system for printing, under user control, a password protected and bar code instrument of entitlement including generating a digital format to be used for obtaining goods or services or entitlement from an issuer, wherein said computer network system includes at least a host server, a client terminal, a merchant server, a printer, a mobile communication device, a credit authority server as well as interface means.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675